Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Currently, Claims 1-2, 4-5 and 7-10 are pending.  Claims 1-2, 4-5 and 7-10 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s arguments, filed Aug. 8, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP 4964793 B2).
Hashimoto et al. teaches a method making citrulline-containing food or drink comprising citrulline is exposed to degradation (Claim 3).  The citrulline in the food or drink is 0.025% or more (page 2, paragraph 13).  Food includes yogurt (page 3, paragraph 9).  The citrulline is pressed by heat sterilization (Example 4).  After preparing citrulline containing aqueous solution containing citrulline (fermented citrulline), the bad odor is tested (Example 6).  The off-flavor derived from decomposition product of citrulline is suppressed with a sour agent or a pH adjuster (page 1, paragraph 1), which would mean that the content of citrulline is the same or diluted compared to the starting material because the degradation of citrulline is slowed down.  Citrulline content 0.3-0.5% would be included in 0.025% or more; therefore, the limitation of Claims 5 and 10 are met. Yogurt would have citrulline-producing microorganism because the same fermentation product is produced; therefore, the limitations of Claims 2 and 8 are met.  

Conclusion
	No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655